           Case 1:18-cr-00377-RA Document 31
                                          30 Filed 07/29/20
                                                   07/28/20 Page 1 of 1




                                                          July 28, 2020

By ECF                                                             Application granted. The sentence is adjourned to
The Honorable Ronnie Abrams                                        October 9, 2020 at 11:00 a.m.
United States District Court
Southern District of New York                                      SO ORDERED.
40 Foley Square
New York, New York 10007
                                                                   __________________________
        Re:     United States v. Richard Williams                  Ronnie Abrams, U.S.D.J.
                18 Cr. 377 (RA)                                    July 29, 2020
Honorable Dear Judge Abrams:
        On behalf of my client Richard Williams and with the consent of the government, I write to
respectfully request that the sentencing hearing in this matter be adjourned for approximately two months.
The parties are available the week of September 28, 2020 except September 30th and October 1st.
The week of October 5, 2020, the parties are available any day that is convenient to the court.
        This adjournment is requested to allow the parties to finalize their sentencing submissions.
      Assistant United States Attorney Timothy Capozzi consents to this request on behalf of the
Government.
        Thank you for considering this request.
                                                          Respectfully submitted,
                                                          /s/
                                                          Christopher A. Flood
                                                          Assistant Federal Defender
                                                          (212) 417-8734

cc:     AUSA Timothy Capozzi, Esq.
